Citation Nr: 1529992	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  05-27 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Attorney Jeffrey Marion


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from July 1992 to June 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Newark, New Jersey, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  Jurisdiction over the claims file was subsequently transferred to the RO in San Diego, California.

This matter was before the Board in May 2010, September 2011 and December 2013 when it was remanded for additional development. 

The Veteran initially requested a Board hearing in July 2008.  Such hearing was scheduled for November 20, 2008, and later rescheduled for January 15, 2009.  The Veteran failed to appear for the January 15, 2009 hearing and did not show good cause, or otherwise request that it be rescheduled.  Therefore, the hearing request is considered to be withdrawn.

The Board notes that in a January 2014 decision, service connection was granted for psychosis with depression and a 50 percent rating was assigned effective May 28, 2004. No appeal was perfected from this decision, thus, this issue is not before the Board.

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.


FINDING OF FACT

It is not shown that the Veteran has a diagnosis of PTSD in accordance with VA regulations.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, neither the Veteran nor his attorney has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in July 2004, October 2005, March 2006, October 2007 and October 2011 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required. 

Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  See July 2014 Supplemental Statement of the Case.  There is no indication in the record or reason to believe that any ultimate decision of the originating agency on the merits of the claim would have been different had complete notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records, to include service treatment records (STRs) and pertinent, available post-service treatment records, has been completed.  In compliance with the December 2013 Board remand, records were obtained from the Social Security Administration.  There has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not identified any pertinent, available, outstanding post-service records that could be obtained to substantiate his claim.  The Board is also unaware of any such records.

The Veteran has been afforded the appropriate VA examinations to determine the nature and etiology of his claimed PTSD.  Taken together, the 2011 and 2012 VA examinations were adequate, as they were predicated on a full reading of the Veteran's medical records in the claims file.  All of the pertinent evidence of record was considered, to include the statements of the Veteran and examination results, and the examiners provided rationale for the opinions stated, relying on and citing to the records reviewed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

II.  Legal Criteria for Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

To establish service connection for PTSD there must be medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, the veteran's testimony alone is not sufficient to establish the occurrence of the stressor, and it must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App 128 (1997).  Effective July 13, 2010, the regulations governing PTSD claims eliminate the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to his/her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  75 Fed. Reg. 39843 -52 (July 13, 2010); 38 C.F.R. § 3.304(f)(3) (2014).

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim; the appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. Ap. 49 (1990).

III.  Analysis

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

The Veteran maintains that he has PTSD stemming from his military service in Saudi Arabia.  Specifically, he maintains that he prepared for missile attacks and was fearful for his life at that time.  He also witnessed public executions, was forced to witness a public beheading and received sniper fire while working on an assignment in Iraq.  See August 2004 VA examination report and November 2011 Disability Benefits Questionnaire (DBQ).

Initially, the Board notes that the Veteran has been awarded service connection for psychosis disorder with depression.  The instant claim focuses on whether service connection may also be warranted for PTSD based on stressful events the Veteran claims to have occurred during his service in Saudi Arabia.  See Esteban v Brown, 6 Vet. App. 259 (1994); Fanning v Brown, 4 Vet. App. 225 (1993).

The Veteran's STRs note treatment in 1996 for mental health problems including alcohol dependence, adjustment disorder and substance-induced organic mental disorder.  No findings of PTSD were noted.  

VA, private and SSA treatment records dated from 2002 to 2014 note that the Veteran was seen by various medical professionals for psychiatric symptoms including disorganized thoughts, nightmares, isolative, anxiety and depression.  Diagnoses included bipolar disorder, schizophrenia and psychotic disorder not otherwise specified.  PTSD was not diagnosed by these treatment providers.  In particular, an August 2007 VA PTSD screening was negative. 

The Veteran underwent a VA mental disorders examination in August 2004, which notes the Veteran's alleged stressors, his various complaints, including depression, poor sleep, nightmares, isolative and hypervigilance.  The Veteran reported having a girlfriend.  On examination, he was cooperative.  His mood was depressed.  His affect was blunted.  Speech was normal and there were no perceptual problems.  Thought process and thought content was normal.  There was no suicidal or homicidal ideation.  The Veteran was oriented to person, place and time.  Insight, judgment and impulse control were all fair.  The diagnosis was PTSD; no stressors for this diagnosis were noted.

A November 2011 VA PTSD DBQ report notes that the examiner reviewed the claims file and examined the Veteran.  He then concluded that the Veteran did not meet all of the criteria for a diagnosis of PTSD.  Instead, the examiner opined that the Veteran's symptoms "would be better accounted for by his well documented [history] of psychotic disorder, [not otherwise specified]."   However, the examiner did not take into account or attempt to reconcile this conclusion with the PTSD diagnosis reflected in the August 2004 VA examination report.  Therefore, an addendum opinion was requested.

A September 2012 VA medical opinion notes that a VA psychologist reviewed the claims file and interviewed the Veteran.  In pertinent part, the examiner concluded that the Veteran did not currently, or ever, meet the criteria for PTSD.  He noted that the Veteran contradicted himself many times during his interview, and was unable to provide a clear statement regarding his current social and occupational status.  Regarding the August 2004 VA examiner's diagnosis of PTSD, he stated that the examination was "extremely brief and cursory."  The examiner concluded that the Veteran's symptoms, including mood swings and chaotic relationships, were indicative of a personality disorder (and not PTSD).  He noted that the Veteran was currently using marijuana, which exacerbated his personality disorder.

The threshold question in any claim seeking service connection is whether the Veteran, in fact, has the disability for which service connection is sought or has had the disability during the appeal period.  That is the critical question here, i.e., does the Veteran have, or has he had PTSD during the appeal period?  See 38 C.F.R. § 3.304(f); McClain v. Nicholson, 21 Vet.App. 319, 321 (2007) (current disability requirement is satisfied if a disability exists at the time of filing or during the pendency of the claim).  In the absence of proof of a present disability there can be no valid claim for service connection.  Brammer, supra. 

The record includes no medical treatment/evaluation report that shows a definite diagnosis of PTSD other than the August 2004 examination report.  While the August 2004 VA examiner indicated a diagnosis of PTSD, after reviewing the evidence of record, the Board concludes that this diagnosis is not supported by the cursory examination findings of record at that time nor is it linked to any inservice stressor. More significantly, there is competent medical evidence that this diagnosis was in error in the form of the September 2012 medical opinion, an opinion that the Board finds more probative given that it contains a thorough rationale and considers all the relevant evidence.  Moreover, as noted, the record includes no other medical treatment/evaluation report that shows a definite diagnosis of PTSD.  Many treatment records rule out PTSD, as noted above, with supporting reasons and bases as to why the diagnosis is not appropriate.  The credibility and weight to be attached to medical opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such clinical data or other rationale employed by the physician and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993). 

As the competent (medical) and most probative evidence of record does not include a diagnosis of PTSD based on identified supporting symptoms and related to a stressor event in service during the pendency of the appeal, the preponderance of the evidence is against a finding that the Veteran has such disability.  See Brammer, supra. 

With respect to whether the Veteran's own statements can establish a current disability here, in Jandreau, supra, the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.

In this case, the criteria under Jandreau have not been met.  For the claimed PTSD, the Veteran is competent to report his symptoms, but not to report that his symptoms are sufficient to constitute PTSD.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting psychiatric symptoms.  (The Board does not question the Veteran's experiences or his honorable service.  Whether these had any effect on his present condition is a separate matter.)  While he might sincerely believe that he has PTSD due to service stressors, as a lay person, he is not competent to render a medical diagnosis as this requires clinical training and application of symptoms to clinical evaluative scales and tests, such as the criteria in the DSM.  As discussed above, the probative medical evidence shows that he does not have PTSD.  Thus, a current disability has not been established either through the clinical record or the Veteran's own statements.  As such, the claim must fail.

In sum, the record does not show the Veteran has had diagnosed PTSD in conformance with VA regulations at any time during the period under review.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  As the Veteran has not shown a current disability for which service connection can be granted, the claim must be denied.

 In reaching the above conclusion, the Board has considered the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


